                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RTP:VTN/FTB                                        271 Cadman Plaza East
F. #2019R00138                                     Brooklyn, New York 11201

                                                   June 7, 2021

By Hand and ECF

The Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Akmal Narzikulov
                      Criminal Docket No. 19-223 (ILG)

Dear Judge Glasser:

                The government respectfully submits these motions in limine in advance of
trial in the above-referenced case, which is scheduled to commence on June 21, 2021. The
defendant is charged in a second superseding indictment with the following crimes:
conspiracy to unlawfully produce identification documents, in violation of 18 U.S.C. § 1028
(Count One); conspiracy to commit kidnaping, in violation of 18 U.S.C. § 1201(c) (Count
Two); kidnaping, in violation of 18 U.S.C. § 1201(a) (Count Three); Hobbs Act extortion
conspiracy, in violation of 18 U.S.C. § 1951 (Count Four); Hobbs Act extortion, in violation
of 18 U.S.C. § 1951 (Count Five); threatening physical violence in furtherance of a plan to
commit extortion, in violation of 18 U.S.C. § 1951 (Count Six); using, carrying, and
possessing a firearm during and in relation to the crime charged in Count Six, in violation of
18 U.S.C. § 924(c) (Count Seven); possessing a firearm after having been previously
convicted of a felony, in violation of 18 U.S.C. § 922(g) (Count Eight);1 and conspiracy to
commit witness tampering, in violation of 18 U.S.C. § 1512(k) (Count Nine). The
government respectfully makes the following motions: (1) to preclude cross examination by
the defendant of certain NYPD officers whom the government may call as witnesses
concerning civil lawsuits naming those officers as defendants, but that did not result in any
adverse findings or judgments against them; (2) to permit the government to cross examine
the defendant about his prior felony conviction for honest services wire fraud conspiracy and
false statements to the U.S. Pretrial Services Department during the course of that case, in the
event the defendant elects to testify; and (3) to permit the government to elicit testimony

       1
              Per the Court’s orders dated December 9, 2019 and June 3, 2021, Count Eight
has been severed from the trial to be held on June 21, 2021 and will be tried at a later date.
regarding the defendant’s plan to bribe other potential witnesses and to manufacture fake
Uzbekistan driver’s licenses.

I.     Background

              This case arose from the kidnapping of an individual (“John Doe”) by
Narzikulov and co-defendants Sherzod Mukumov and Co-Conspirator #32 on March 28,
2019. As described in the criminal complaint filed in this matter (Dkt. 14), Narzikulov and
other co-conspirators assisted applicants for commercial driver licenses (“CDLs”) in cheating
on tests administered by the DMV in exchange for cash (the “CDL Scheme”). The CDL
Scheme involved the use of wireless communication devices, hidden within the clothing
worn by the fraudulent applicants, which Narzikulov’s co-conspirators used to communicate
correct answers to the applicants as they took the written tests at the DMV locations. (Dkt.
14 at 4-5).

              John Doe was involved in the CDL Scheme for only a brief time, during which
he picked up cash from driver license applicants and delivered it to Narzikulov. (Id.). John
Doe also assisted test takers in concealing electronic equipment to facilitate their cheating on
DMV tests. (Id.). After John Doe stopped participating in the CDL Scheme, he left New
York City for several months before returning to Brooklyn. (Id. at 5). Upon his return, he
was kidnapped at his residence by Narzikulov, Mukumov and Co-Conspirator #3. (Id.).
According to John Doe, the motive for the kidnapping was the collection of a debt that
Narzikulov claimed John Doe owed for having unexpectedly exited the CDL Scheme. (Id.).
Video of the kidnapping showed John Doe being subdued by use of a taser and subsequently
dragged to a waiting car by Narzikulov and Co-Conspirator #3. (Id. at 8).

               Narzikulov and Mukumov were arrested on the criminal complaint on April
18, 2019. On the same day, federal agents executed a search warrant at Narzikulov’s
apartment. (Dkt. 15 at 1). During the search, agents seized a number of items constituting
evidence of the CDL Scheme, including numerous identification documents in the names of
other individuals; ledgers; electronic equipment, including smart phones and earpiece
receivers; and DMV manuals, application materials, and other records related to the DMV’s
commercial driver license testing administration. (Id. at 2). The agents also seized and
subsequently examined a number of electronic devices from the apartment. In addition, the
agents recovered a firearm and ammunition, and more than $290,000 in cash. (Id.).

               Narzikulov, Mukumov and Co-Conspirator #3 were charged in an indictment
that was returned on May 13, 2019. (Dkt. 23). That indictment contained four counts:
conspiracy to commit kidnapping, in violation of 18 U.S.C. § 1201(c); kidnapping, in


       2
              Co-Conspirator #3 remains at large and is therefore not named in this
submission.

                                               2
violation of 18 U.S.C. § 1201(a)(1); conspiracy to commit Hobbs Act extortion, in violation
of 18 U.S.C. § 1951(a); and Hobbs Act extortion, in violation of 18 U.S.C. § 1951(a).

              On November 5, 2019, a grand jury returned the S-1 Indictment charging
Narzikulov, Mukumov, Co-Conspirator #3 and another individual named Jasur Kamolov
with one count of conspiracy to produce false identification documents, in violation of 18
U.S.C. §§ 1028(b)(2)(A) and 1028(f), based on their collective participation in the CDL
Scheme.3 (Dkt. 48). The S-1 Indictment also included the same kidnapping conspiracy,
kidnapping, extortion conspiracy, and extortion charges against Narzikulov, Mukumov, and
Co-Conspirator #3.4 (Id.).

                On January 27, 2020, a grand jury returned the S-2 Indictment against
Narzikulov, Co-Conspirator #3 and two additional co-defendants, Firuz Juraev and Murodjon
Sultanov. (Dkt. 82). The S-2 Indictment, which contained eleven counts in total, charged
Narzikulov with the same crimes as the S-1 Indictment (Dkt. 82 at 9-12), but as to Count
One (conspiracy to produce false identification documents), the S-2 Indictment also included
allegations related to licenses issued by the Taxi and Limousine Commission of New York
City. (Id. at 5, 9).

                Counts Six and Seven of the S-2 Indictment contained new charges against
Narzikulov and Co-Conspirator #3. Specifically, Count Six alleged that Narzikulov and
Co-Conspirator #3 threatened violence to Co-Conspirator #1 in furtherance of a plan to
commit extortion, in violation of 18 U.S.C. § 1951(a). (Id. at 12-13). Count Seven alleged
that Narzikulov and Co-Conspirator #3 possessed and brandished a firearm during and in
relation to that crime, in violation of 18 U.S.C. § 924(c). (Id. at 13). These charges were
based on evidence that on the night of March 28, 2019 (the same day as John Doe’s
kidnapping), Narzikulov used a firearm to threaten the individual identified in the S-2
Indictment as Co-Conspirator #1 in an attempt to extort money from Co-Conspirator #1 and
John Doe. Specifically, evidence showed that Narzikulov threatened Co-Conspirator #1
because Co-Conspirator #1 had thwarted Narzikulov’s attempt to collect money from John
Doe.

              Counts Nine, Ten, and Eleven of the S-2 Indictment contained new charges of
witness tampering that arose out of a scheme orchestrated by Narzikulov (while incarcerated)
to offer money to key witnesses against him to travel overseas and remain there until after



       3
               On January 8, 2020, Kamolov pleaded guilty to conspiracy to produce false
identification documents, in violation of 18 U.S.C. §§ 1028(b)(2)(A) and 1028(f). (Dkt. 72).
       4
              On November 26, 2019, Mukumov pleaded guilty to conspiracy to commit
kidnapping, in violation of 18 U.S.C. § 1201(c). (Dkt. 62).

                                             3
any trial against him had concluded. Narzikulov was named as a defendant only in Count
Nine, charging conspiracy to commit witness tampering.5

II.    Motions

       A.     Motion to Preclude Cross Examination of NYPD Officer Witnesses Regarding
              Civil Litigation

             At trial, the government may call as witnesses NYPD Detectives Anthony
Manetta and Sammy Sosa.

                In 2016, Detective Anthony Manetta was named as a defendant in civil lawsuit
filed in New York State Supreme Court for Kings County – Duran v. City of New York, et
al., Index No. 510391/2016. The plaintiff alleged that Detective Manetta had violated his
civil rights during the allegedly unlawful execution of a search warrant at a residence in
Brooklyn, New York and subsequent (allegedly false) arrest of the plaintiff on narcotics
charges. The publicly available docket for the case reflects that the parties entered into a
stipulation of discontinuance with prejudice in 2018 with no findings of liability against
Detective Manetta.

                In 2013, Detective Sammy Sosa was named as a defendant in one civil lawsuit
filed in New York State Supreme Court for Kings County and two civil lawsuits filed in U.S.
District Court for the Eastern District of New York. The government understands that the
civil lawsuit in New York Supreme Court – Drach v. City of New York, et al., Index No.
007048/2013 – was settled without any findings or admissions of liability against Detective
Sosa. The dockets for the two civil lawsuits filed in federal court - Davidson v. City of New
York, et al., 11-CV-5383 (FB) (E.D.N.Y.) and Kovziridze v. City of New York, et al., 13-
CV-3764 (SLT) (E.D.N.Y.) – reflect that both involved section 1983 claims based on
allegedly false arrests of the respective plaintiffs. The dockets in both cases indicate that
they were each resolved by settlement without any findings against, or admissions of liability
by, Detective Sosa.

               The Court should preclude any cross examination of Detectives Manetta and
Sosa based on the unproven allegations in the lawsuits described above. It is well-settled that
unsubstantiated allegations against a witness are not probative of the witness’s character for
truthfulness. See, e.g., United States v. Dekattu, No. 18-CR-474 (ARR), 2019 WL 885620,
at *1 (E.D.N.Y. Feb. 22, 2019) (precluding cross-examination of police officer about
allegations in civil lawsuit where lawsuit did not include any findings of fact or credibility);

       5
               On November 30, 2020, Sultanov pleaded guilty to witness tampering, in
violation of 18 U.S.C. § 1512(b). (Dkt. 190). On May 24, 2021, Juraev pleaded guilty to
conspiracy to commit Hobbs Act extortion, in violation of 18 U.S.C. § 1951 and conspiracy
to commit witness tampering, in violation of 18 U.S.C. § 1512(k). (Dkt. 229).

                                               4
United States v. Ahmed, No. 14-CR-277 (DLI), 2016 WL 3647686, at *3 (E.D.N.Y. July 1,
2016) (granting the government’s motion in limine to preclude cross-examination of
physician witnesses regarding prior medical malpractice actions that did not result in any
adverse findings against them because “[t]he Court does not consider the existence of a
complaint containing unproven allegations or a settlement agreement lacking any adverse
findings probative of the witness’ truthfulness.”); Saldarriaga v. United States, No. 99-CV-
4487 (WK), 2002 WL 449651, at *4 (S.D.N.Y. Mar. 21, 2002) (“Unsubstantiated civil rights
allegations made against [a detective] . . . have no bearing on his character for truthfulness”);
United States v. Morrison, 98 F.3d 619, 628 (D.C. Cir. 1996) (holding that district court did
not abuse its discretion in sustaining an objection to line of questioning concerning civil
complaint filed against witness on grounds that “the mere filing of a complaint is not
probative of truthfulness or untruthfulness, regardless of whether the allegations in the
complaint, if true, would seriously undermine the witness’ credibility”). Accordingly, the
Court should not allow the witnesses to be cross-examined based on the unsubstantiated
claims made by the plaintiffs in these lawsuits.

       B.      Motion to Permit the Government to Cross Examine the Defendant Regarding
               His Prior Felony Conviction and Bond Revocation, If the Defendant Elects to
               Testify

               As discussed in the government’s April 22, 2021 motion to admit evidence
regarding the defendant’s prior conviction pursuant to Rule 404(b) (Dkt. 219), the defendant
pleaded guilty to honest services mail fraud conspiracy, in violation of 18 U.S.C. § 1349, on
February 2, 2015. See United States v. Narzikulov, et al., 13-CR-601 (RJD) (E.D.N.Y.),
Dkt. 148. The government’s motion noted that, in connection with that plea, the defendant
admitted under oath in sum and substance that: (1) he took money from people to help them
obtain driver licenses; (2) he provided test answers to applicants who could not pass the test
to obtain licenses on their own; (3) he knew that security guards with the New York State
Department of Motor Vehicles were receiving gratuities to allow the cheating to occur; (4) he
worked with others to perpetuate the scheme; and (5) the cheating occurred at locations in
Manhattan and Queens. (Dkt. 219, at 6).

                The Court has ruled that the government will not be permitted to admit
evidence of the defendant’s prior conviction pursuant to Rule 404(b), but the government
respectfully submits that it should be able to cross examine the defendant concerning the
conviction, if the defendant elects to testify at the trial. Federal Rule of Evidence 609
provides in relevant part that “evidence of a criminal conviction . . . for any crime regardless
of the punishment must be admitted if the court can readily determine that establishing the
elements of the crime required proving – or the defendant’s admitting – a dishonest act or a
false statement.” See Fed. R. Evid. 609(a)(2) (emphasis added). As noted above, the
defendant pleaded guilty to honest services mail fraud conspiracy and, as part of that plea,
admitted to helping applicants for driver licenses cheat on the relevant exams. As such, the
defendant’s conviction is one that involves, at a minimum, a “dishonest act.” See United
States v. Mesbahuddin, No. 10-CR-726 (NGG) (JO), 2011 WL 3841385, at *2 (E.D.N.Y.
                                                5
Aug. 26, 2011) (permitting government to cross examine defendant about prior conviction
for attempted bank fraud under Rule 609(a)(2)); see also United States v. Bumagin, 136 F.
Supp. 3d 361, 375-77 (E.D.N.Y. 2015) (permitting government to cross examine defendant
concerning prior convictions for conspiracy to possess and pass a counterfeit check and
attempt to pass a fictitious obligation pursuant to Rule 609(a)(2)). Accordingly, the
government should be permitted to cross examine the defendant regarding the “statutory
name of [the] offense, the date of conviction, and the sentence imposed . . . .” Bumagin, 136
F.3d at 376; see also Mesbahuddin, 2011 WL 3841385, at *2. In addition, the government
should be able to cross examine the defendant about the underlying facts of the prior
conviction if the defendant testifies in a way that is inconsistent with his criminal history.
See Mesbahuddin, 2011 WL 3841385, at *2 (permitting the government to cross examine the
defendant about the facts underlying his prior conviction if the defendant contradicted those
facts in his testimony); see also United States v. White, 312 F. Supp. 3d 355, 364 (E.D.N.Y.
2018) (“[T]o the extent Defendant testifies in a manner that contradicts the facts of his
previous convictions and thereby ‘opens the door,’ the Government is permitted to cross-
examine Defendant regarding those facts.”).

                If the defendant elects to testify, the government should also be permitted to
inquire as to the defendant’s false statements to the Pretrial Services Department (“Pretrial
Services”) following his arrest in his prior case. As discussed in the government’s April 18,
2019 detention memorandum, the defendant was originally arrested in that case on
September 25, 2013. (13-CR-601, Dkt. 9). On October 21, 2013, the defendant was released
from pretrial custody with certain conditions of release, including that the defendant be
placed on home detention with electronic monitoring. (Id., at Dkt. 56, 57). On October 24,
2013, the defendant was remanded back into pretrial custody, upon a finding that he had cut
the strap holding the electronic monitor. (Id., at Dkt. 78). At the October 24, 2013
revocation hearing, the defendant’s Pretrial Services officer advised the Court that the
defendant had claimed that the monitoring device had broken, even thought it was obvious
that the strap had been cut. (Id.). The magistrate judge’s decision to remand the defendant
was subsequently upheld by both Judges Mauskopf and Dearie. (Id. at Dkt 93).

                 Federal Rule of Evidence 608(b) generally prohibits the use of extrinsic
evidence (apart from prior criminal convictions) to prove specific instances of a witness’s
conduct to attack or support the witness’s character for truthfulness. The rule does, however,
permit cross examination about specific instances of a witness’s conduct, if those instances
are probative of the character of the witness for truthfulness or untruthfulness. Here, the
government should be permitted to cross examine the defendant (if he testifies) regarding his
lie to Pretrial Services that the bracelet securing his electronic monitor had broken. In
particular, the government should be permitted to inquire as to the defendant’s initial release
from pretrial custody, his subsequent false statements to Pretrial Services regarding the
breaking of the bracelet, and the consequences of those false statements: his remand back
into pretrial custody.


                                               6
       C. Motion to Admit Testimony Regarding the Defendant’s Statements Concerning
          Plan to Pay Bribes to Other Witnesses and the Manufacture of Fake Uzbekistan
          Driver’s Licenses

               The government plans to call a cooperating witness (the “CW”) at trial, who,
the government anticipates, will testify that the defendant arranged for the defendant’s father
to provide a copy of the surveillance video showing the kidnaping of John Doe to the CW.
The government expects that the CW will testify that the defendant instructed the CW to
assist the defendant’s father in viewing the video so that the defendant’s father and another
co-conspirator could identify additional potential witnesses to the kidnaping (i.e., passersby
who happened to be present when the kidnaping occurred). The government anticipates that
the CW will testify that the purpose for identifying these potential additional witnesses – as
communicated to the CW by the defendant – was so that the defendant’s father and another
co-conspirator could approach the witnesses with offers of money in exchange for a pledge
by the witnesses not to testify regarding the kidnaping.

               These statements by the defendant to the CW are admissible as direct evidence
of the defendant’s intent with respect to Count Nine (Conspiracy to Commit Witness
Tampering), as well as direct evidence of Counts Two and Three (Conspiracy to Commit
Kidnaping and Kidnaping), in that the defendant’s actions and statements confirm his
participation in the kidnaping plot. Alternatively, they are admissible as uncharged other bad
acts pursuant to Federal Rule of Evidence 404(b). The statements clearly demonstrate the
defendant’s plan and intention – should he raise these issues at trial – to obstruct the progress
of the case against him by offering bribes to potential witnesses, which is the core objective
of the conspiracy with which he is charged in Count Nine. In addition, the evidence is not
unduly prejudicial in that it is no more outrageous or inflammatory than the conduct with
which the defendant is explicitly charged.

               The government further expects that the CW will testify that the defendant
offered money to the CW if the CW were to manufacture fake driver licenses that would
appear to be issued in Uzbekistan. The government expects the CW will testify that the CW
declined the defendant’s offer. The evidence is relevant to the charge in Count One –
conspiracy to unlawfully produce identification documents – in that the government
anticipates the CW will testify that Uzbekistan driver’s licenses can be used (1) to facilitate
the obtaining of driver licenses in New Jersey (and possibly other states), and (2) to reduce
car insurance payments (because the fake Uzbekistan licenses, if backdated, can be cited to
document a longer period of driving experience). As such, the evidence is direct evidence of
the defendant’s participation in the charged conspiracy to unlawfully produce identification
documents. The evidence is also admissible pursuant to Federal Rule of Evidence 404(b)
since it shows the defendant’s plan to assist individuals in fraudulently obtaining driver
licenses in exchange for payment. The evidence is further admissible since it tends to show
the defendant’s willingness to discuss criminal undertakings with the CW and therefore
serves to establish the nature of their relationship and the credibility of the CW.

                                               7
                                         Conclusion

               For the reasons stated above, the government respectfully requests that the
Court grant these motions in limine. As the government continues to prepare for trial, it may
seek leave to file additional motions in limine, if any additional issues arise. The




government will promptly advise the Court and the defendant of any additional motions it
intends to seek leave to file.

                                                  Respectfully submitted,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                           By:     /s/
                                                  Virginia T. Nguyen
                                                       Special Assistant U.S. Attorney
                                                  F. Turner Buford
                                                       Assistant U.S. Attorney
                                                  (718) 254-7000


cc:    Peter Guadagnino, Esq. (by Email and ECF)




                                              8
